DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 27, 30-43 and 47-56 are allowable over the prior art of record. The closest prior art of record Park et al. (Publication Number 20140197946), teaches a wearer of the biometric monitoring device may indicate that the annotated biometric data is associated with a particular activity, e.g., by entering a label or other identifier of the activity in association with the annotated data (see paragraph [0050]). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 27 as “associating, by the wearable device, a tag with at least a portion of the first and second sensed physiological data based on the activity; learning a rule based on the tag and the at least the portion of the first and second sensed physiological data; receiving, by the wearable device from the first sensor, third sensed physiological data associated with the individual; receiving, by the wearable device from the second sensor, fourth sensed physiological data associated with the individual; receiving, by the wearable device, a second input from the individual identifying a second activity performed by the individual associated with the third and fourth sensed physiological data; and updating the rule based on the second input and the third and fourth sensed physiological data”, and similarly in independent claims 39 and 47.
Dependent claims 30-38, 40-43, and 48-56 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198